DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 11/18/2021 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 12-13, filed 11/18/2021, with respect to the claims have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the field insulating film comprises a first portion, a second portion adjacent to the first portion, and a third portion adjacent to the second portion and adjacent to a side wall of the first shallow trench, wherein the first portion comprises a central portion of an upper surface of the field insulating film in the first direction, wherein the upper surface of the field insulating 

In example:
Lu (U.S. Patent Pub. No. 2017/0077095) teaches a semiconductor device, comprising: a substrate; a first fin; a second fin, wherein the first and second fins are spaced apart from each other in a first direction on the substrate and extend in a second direction intersecting the first direction; a first shallow trench formed between the first and second fins; and a field insulating film which fills at least a part of the first shallow trench, wherein the field insulating film comprises a first portion, a second portion adjacent to the first portion, and a third portion adjacent to the second portion and adjacent to a side wall of the first shallow trench, wherein the first portion comprises a central portion of an upper surface of the field insulating film in the first direction, wherein the upper surface of the field insulating film is substantially concaved, but fails to specifically teach wherein the upper surface of the field insulating film is in a shape of a brace recessed toward the substrate.
(ii) Lu et al. (U.S. Patent Pub. No. 2014/0065795) teaches a trench isolation structure comprising an insulating film including a first portion, a second portion adjacent to the first portion, and a third portion adjacent to the second portion and adjacent to a side wall of the trench, wherein the first portion comprises a central portion of an upper surface of the insulating film a first direction, wherein the upper surface of the insulating film is in a shape of a brace recessed toward the substrate, but fails to specifically teach wherein the shallow trench is only partially filled and wherein a center of the first portion has a convex shape, wherein an end portion of the first portion has a concave shape toward the substrate, and wherein the third portion has a convex shape toward the substrate.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 12, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894